 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     LENNA L. FLASH,                                 )   CIVIL NO. 1:18-cv-00482-JDP
14                                                   )
            Plaintiff,                               )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
            v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   NANCY A. BERRYHILL,                             )   ENTRY OF JUDGMENT
     Acting Commissioner of Social Security,         )
17                                                   )
            Defendant.                               )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Nancy A.

22   Berryhill, Acting Commissioner of Social Security (“Defendant”), through their undersigned

23   counsel of record, that the above-entitled action shall be remanded to the Commissioner of
24   Social Security for further administrative proceedings.
25          Upon remand, the Administrative Law Judge should further evaluate Plaintiff’s prior
26   and current claim in accordance with Social Security Acquiescence Ruling 97-4(9)).
27   Specifically, revaluate whether there are changed circumstances from the prior hearing decision
28   that affected the current hearing decision’s residual functional capacity. In addition, vocational

                                         STIPULATION TO REMAND
 1   expert testimony should be obtained to determine if Plaintiff could perform her past relevant
 2   work at Step 4, considering Plaintiff’s residual functional capacity (20 CFR 404.1565 and
 3   Social Security Ruling 82-62). If it is determined that Plaintiff could not perform her past
 4
     relevant work, proceed to Step 5 of the sequential process, and determine if there is other work
 5
     that the claimant could perform or if the claimant is disabled based on her vocational factors.
 6
            This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 7
     Social Security Act, 42 U.S.C. 405(g).
 8
            Respectfully submitted this 1st day of May 2019.
 9
10                                                 /s/ Jacqueline A. Forslund*
                                                   JACQUELINE A. FORSLUND
11                                                 Attorney for Plaintiff
                                                   *Authorized by email on May 1, 2019
12
13                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
14
                                                   DEBORAH LEE STACHEL
15                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
16
                                           By:     /s/ Ellinor R. Coder
17
                                                   ELLINOR R. CODER
18                                                 Special Assistant United States Attorney

19                                                 Attorneys for Defendant
20
21                                                ORDER
22        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
23   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
24   IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
25   Security for further proceedings consistent with the terms of the Stipulation to Remand.
26
27
28


                                         STIPULATION TO REMAND
 1
     IT IS SO ORDERED.
 2
 3   Dated:   May 6, 2019
 4                                     UNITED STATES MAGISTRATE JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                            STIPULATION TO REMAND
